Title: To John Adams from Charles Storer, 16 September 1786
From: Storer, Charles
To: Adams, John


     
      
       Dear Sir,
       Boston. 16th. Septemr: 1786.
      
      I wish you would finish your business in London & return home—We want you here more than a little— Every thing seems to be going wrong, and there is great reason to fear that we soon shall be in a state of anarchy & confusion— When Government has not energy eno: to enforce the laws, what is to be done? When our executive Officers have not power to suppress Mobs, Riots & armed associations, what is to be done? ’Tis herein we want your advice, counsel & assistance: You, who had so principal a share in framing our Constitution, can best apply a remedy for its defects— The story in short is this—The people of Hampshire & Berkshire Counties find themselves much aggrieved in being sued for their debts: here blame is thrown upon the Lawyers, who, ’tis said, have wantonly ruined many worthy, good families— This is the case likewise in Bristol County— In consequence of this grievance a Convention was sometime ago proposed to almost every County & Town in the State to consider of the present state of public affairs & to petition for a redress— Many towns met—many refused to join—& some sent Members to try to keep them in order— They publish’d many grievances, such as their heavy taxes, the present mode of representation, the State debt—the great salaries given to the Officers of Government, and above all, the sitting of the Court of Common Pleas— In consequence of these proceedings an armed Mob prevented the sitting of the Court in the upper Counties— Hearing the same thing was intended at Concord & again at Taunton, where the Court was to sit last week, the Governor, with the advice of his Council, called upon the Officers of the Militia to defend & protect the Court— The rioters in the mean time, fearing perhaps something serious might ensue fm. the above orders, proposed to the several neighboring towns of Concord the choosing each a Committee to meet at Concord the day before the sitting of the Court—in order to prevent such violent measures as were pursued the week before at Worcester, where a body of armed men, abt: 500., took possession of the Court house—

bayonetted the Judges when they offered to enter it & obliged them to retire to the tavern where they again obliged them to adjourn sine die— This seemingly pacific disposition induced the Governor, who consulted the whole Council, the Bench of Judges, & as many of the House of Representatives as he could get together, to countermand the marching of the Militia to Concord— Notwithstanding the above measures, the mob assembled at Concord, took possession of the Court-house, called on every one to join them or they would destroy the town—were riotous—ill-treated the inhabitants & finally obliged the Court to adjourn without day— They were about 300. in number—a set of miserable, unprincipled wretches, tis said—& were headed by several Officers who had been disgraced during the war & a Nathan Smith of Groton, who has been outlawed— They declared publickly their intention was to put an end to all debts & begin anew again—to annihilate the State Debt & to lessen their taxes— At Taunton, the same day, the Court sat & adjourned to a distant day, being protected by Genl: Cobb at the head of about 200. of the Militia— A mob collected to oppose their sitting, but nothing was attempted— Within these few days we hear nothing of them, any further than that they complain of the Senate being a grievance, & the Attorney General a Nuisance— The Governor has issued several proclamations for apprehending the Ringleaders—but without effect— He accordingly called, in the first instance, the Genl: Court together the 2d. week in October—but since the affair of Concord, he has called on them to meet next week— What will be the result is yet uncertain.—
     
     
      
       22d.
      
      Things appear again quiet— It was expected the Rioters would have opposed the sitting of the Supreme Court, which met at Worcester a few days ago—but no attempt was made— “The Chief Justice gave a most interesting & pathetic charge to the Jury, in which the ruinous consequences of the late Commotions were pointed out in a manner wh: could not fail of forcing conviction upon the minds of all who heard it”— I wish it may have that happy effect—
      The Gentleman who will deliver you this is Mr: Thos: Martin of Portsmo: He is a Kinsman of ours & therefore I take the liberty of introducing him to you & will be bound in equal obligation with him for any attentions—
      I shall leave town soon for my new settlemt: at Passe: where the

Govr: & Council have been pleased to appoint me Justs: Pacis & one of the Quorum— If I shd. be the means of any good, it will repay me for the anxiety this entirely new employment occasions me—
      I am, sir, with much esteem, / Yr: oblig’d, huml: servt:
      
       C: S—
      
     
    